DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 01/25/2022.
Claims 1 – 20 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 -20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 17 of U.S. Patent No. 11,263,246 and unpatentable over claims 1 - 20 of U.S. Patent No. 10,394,589. Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters claimed in the instant claims can also found in patent ‘246 and ‘589.
In claim 1 of instant application, Applicant claims a system for processing time-related geospatial data from one or more data sources, the system comprising: an application server; and 
wherein the application server is configured to: receive data including temporal information and geospatial information for each data object of one or more data objects; and generate a plurality of first multi-dimensional tiles based at least in part on the temporal information and the geospatial information, the plurality of first multi- dimensional tiles corresponding to a temporal dimension associated with a first temporal width; and generate one or more second multi-dimensional tiles based at least in part on the plurality of first multi-dimensional tiles, the one or more second multi-dimensional tiles corresponding to the temporal dimension associated with a second temporal width, the second temporal width being different from the first temporal width.
Similar limitation can also find in claim 1 of ‘246 and claim 1 of ‘589.
Certain limitations found in claim 1 of ‘246 and ‘589 but not in claim 1 of instant application such as “send the data to a client device to display the data on a map … the first temporal width being related to a first temporal zoom level; and send the plurality of first multi-dimensional tiles to store in the storage for retrieval by the client device”.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to broaden the claims at no additional cost in development.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of organize data without significantly more. The claim(s) recite(s) a method system including the steps of “receive data including temporal information and geospatial information for each data object of one or more data objects; and generate a plurality of first multi-dimensional tiles based at least in part on the temporal information and the geospatial information, the plurality of first multi- dimensional tiles corresponding to a temporal dimension associated with a first temporal width; and generate one or more second multi-dimensional tiles based at least in part on the plurality of first multi-dimensional tiles, the one or more second multi-dimensional tiles corresponding to the temporal dimension associated with a second temporal width, the second temporal width being different from the first temporal width”. This judicial exception is not integrated into a practical application because the steps of “receiving and generating” can be performed by human mind or by a piece of paper. These elements are all recited at a high level of generality and amount to no more than instructions to apply the judicial exception using generic computer components. The step “receiving” information is a mere data gathering step, the “generating” steps amount to no more than using a computer as a tool to generating a results based on the gathered data. The additional limitation “temporal information and geospartial information, temporal width” are just the types of data. It’s just the extra step when analyzing the “data” to generating the results. The claims are directed to an abstract idea.
In step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it’s directed to a manual process. Additional limitation in claim 1 such as “temporal information and geospartial information, temporal width”, do not improve the current technology and does not show how the additional information would make the claim eligible. As discussed above with respect to the computing devices to receiving, and generating, generic computer components cannot provide significantly more than the judicial exception. The insignificant extra-solution “the second temporal width being different from the first temporal width” steps are well-understood, routine, and conventional; see MPEP 2106.05(d)(i1). The claim is not patent eligible.
In claims 1 and 8, Applicant claims the abstract idea on a computer without adding further limitations that amount to more than generally linking the use of the exception to a 
particular technological environment. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to “accessing, training, and generating” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. The dependent claims 2 – 7, 9 – 14, 16 - 20, do not include additional limitation that provide significantly more than the abstract idea. Additional limitations include “data point… generate a map… spatial zoom level… display the data” are still not improve the patentable of the invention since they are known in the art, wherein the user can analyze/determine and execute action accordingly. Therefore, claims 1 - 20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 4024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161